Appeal by an employer and its insurance carrier from a decision and award of the Workmen’s Compensation Board for reduced earnings by reason of the continuing disability of claimant, an opera singer, due to polyposis of the left vocal cord resulting from hemorrhage into that cord. Appellants concede the occurrence of an episode constituting a compensable accident and did not contest the award for claimant’s initial disability, but now dispute the finding of continuing causally related disability from a date some 20 months after the accident. There was, indeed, medical evidence, including that adduced from an impartial specialist, that prior to the latter date the polyposis had disappeared, leaving no disability due to that condition; but claimant’s specialist, who had treated her for a number of years, testified that the polyposis and resultant disability from employment as a singer continued and that his opinion was corroborated by the pathological findings in evidence. The board was, of course, warranted in accepting this substantial medical evidence of continuing compensable disability. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board.